Name: Council Regulation (EEC) No 359/86 of 17 February 1986 amending, on account of the accession of Spain, Regulations (EEC) No 1520/85, (EEC) No 1521/85 and (EEC) No 1522/85 opening, allocating and providing for the administration of Community tariff quotas for certain wines falling within subheading ex 22.05 C of the Common Customs Tariff originating in Spain (1985/86)
 Type: Regulation
 Subject Matter: tariff policy;  Europe
 Date Published: nan

 No L 43/6 Official Journal of the European Communities 20 . 2 . 86 COUNCIL REGULATION (EEC) No 359/86 of 17 February 1986 amending, on account of the accession of Spain, Regulations (EEC) No 1520/85 , (EEC) No 1521/85 and (EEC) No 1522/85 opening, allocating and providing for the administration of Community tariff quotas for certain wines falling within subheading ex 22.05 C of the Common Customs Tariff originating in Spain 1985/86) Sherry, Jumilla, Priorato, Rioja, ValdepaÃ ±as and Malaga wines falling within subheading ex 22.05 C of the Common Customs Tariff ; Whereas, by virtue of Articles 30 and 75 of the Act of Accession , the duties applicable within the fremework of these quotas are subject to tariff dismantling as from 1 March 1986 ; whereas the rates thereof have to be adjusted accordingly, HAS ADOPTED THIS REGULATION : Article 1 In the first subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1520/85, the table is hereby replaced by the following : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 30 and 75 thereof, Having regard to the proposal from the Commission, Whereas, on the basis of the Agreement of 29 June 1970 between the European Economic Community and Spain (') and the acts annexed thereto, the Community opened, under Regulations (EEC) No 1520/85, (EEC) No 1521 /85 and (EEC) No 1522/85 (2), Community tariff quotas for the period 1 July 1985 to 30 June 1986 for 'CCT heading No Description Rate (in ECU/hl) Quota volume (hectolitres) ex 22.05 C III a) 1 ex 22.05 C IV a) 1 Sherry Sherry 5,6 6,1 | 108 120 ex 22.05 C III b) 1 ex 22.05 C IV b) 1 Sherry Sherry 5,7 6,3 J 685 000' Article 2 In the first subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1521 /85, the table is hereby replaced by the following : (in ECU/hl) 'CCT heading No Description Rate ex 22.05 C I a) ex 22.05 C II a) ex 22.05 C III a) 2 Wines from Jumilla, Priorato, Rioja and Valdepenas Wines from Jumilla, Priorato , Rioja and Valdepenas Wines from Jumilla, Priorato, Rioja and Valdepenas 8,8 10,3 12,6 ' Article 3 In the first subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1522/85, the table is hereby replaced by the following : (in ECU/hl) 'CCT heading No Description Rate ex 22.05 C III a) 2 ex 22.05 C IV a) 2 Wine from Malaga Wine from Malaga 9,0 10,0 ' (') OJ No L 182, 16 . 8 . 1970, p . 1 . 0 OJ No L 150, 8 . 6 . 1985, pp . 1 , 5 and 11 . 20 . 2 . 86 Official Journal of the European Communities No L 43/7 Article 4 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 February 1986 . For the Council The President H. van den BROEK